         Case 1:18-cv-07499-RA-JLC Document 101 Filed 06/17/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/17/2020


CHRISTINE PEDDY,

                            Plaintiff,
                                                           No. 18-CV-7499 (RA)
                       v.
                                                                  ORDER
L’OREAL USA Inc.,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         On consent of the parties, oral argument on Defendant’s motion for summary judgment is

hereby moved to June 19, 2020 at 10 AM. The conference line for oral argument is (888) 363-

4749, and the access code is 1015508. This conference line is open to the public. The Court will

email the parties with information on the videoconferencing technology.

SO ORDERED.

Dated:    June 17, 2020
          New York, New York

                                               Ronnie Abrams
                                               United States District Judge
